DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 9, 11, and 14 are objected to because of the following informalities:  
Claim 6 recites “and/or” in line 2. It is suggested to clarify the use of words instead of “/”.
Claim 9 recites “to in the” in line 2. For clarity, it is suggested to change as “to the”.
Claim 11 recites “they” in line 2. For clarity, it is suggested to change as “the devices”.
Claim 14 recites “wireless links” in lines 3-4. For clarity, it is suggested to change as “the wireless links”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-5, 7, 12-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “a Wi-Fi network” in line 3. It is unclear whether or not it is referring to “a plurality of Wi-Fi networks” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 4 recites “a Wi-Fi network” in line 3. It is unclear whether or not it is referring to “a plurality of Wi-Fi networks” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 5 recites “a specific access point” in line 3. It is unclear whether or not it is referring to “one or more access points” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 5 recites “a Wi-Fi network” in line 3. It is unclear whether or not it is referring to “a plurality of Wi-Fi networks” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 5 recites “a local user” in line 3. It is unclear whether or not it is referring to “a user” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 7 recites “an access point” in line 7. It is unclear whether or not it is referring to “one or more access points” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 12 recites “access point” in line 2. It is unclear whether or not it is referring to “one or more access points” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 12 recites “a client” in line 3. It is unclear whether or not it is referring to “a user” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 12 recites “an associated access point” in line 3. It is unclear whether or not it is referring to “one or more access points” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 13 recites the limitation "the devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 14 recites “one or more access point devices” in line 2. It is unclear whether or not it is referring to “one or more access points” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites the limitation "the optimization" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 18 recites “a Wi-Fi network” in line 2. It is unclear whether or not it is referring to “a plurality of Wi-Fi networks” in claim 16. For the purpose of examination, examiner will interpret the claim as best understood.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-16, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of of U.S. Patent No. 10,687,227 B2, hereinafter “Patent’227”.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of Patent’227.
Regarding claim 1, Patent’227 discloses a non-transitory computer-readable storage medium having computer readable code stored thereon for programming a computer to perform steps of: [see claim 29, lines 1-3]
obtaining data, over the Internet, associated with a plurality of Wi-Fi networks each Wi-Fi network having one or more access points and each Wi-Fi network being associated with a user; [see claim 29, lines 4-11]
providing a user interface to visually present the data in a network topology and one or more tabs providing information related to operation of one or more Wi-Fi networks of the plurality of Wi-Fi networks; and [see claim 29, lines 12-15]
updating the user interface based on one or more inputs, wherein the updating modifies one or more of the network topology and the one or more tabs, wherein the one or more inputs are for any of management, control, and troubleshooting of the one or more Wi-Fi networks. [see claim 29, lines 16-21]
Regarding claim 3, Patent’227 discloses establishing or changing a Service Set Identifier (SSID) of a Wi-Fi network and establishing or changing a password for accessing the Wi-Fi network, and propagating the SSID and the password to the Wi-Fi network. [see claim 3]
Regarding claim 4, Patent’227 discloses setting of network parameters of a Wi-Fi network including any of Domain Name System (DNS) settings, Universal Plug and Play (UPnP), Dynamic Host Configuration Protocol (DHCP) reservations, bridge versus router mode, and port forwarding settings. [see claim 4]
Regarding claim 5, Patent’227 discloses causing a specific access point in a Wi-Fi network to provide an indicator for a local user to identify. [see claim 5]
Regarding claim 6, Patent’227 discloses wherein the user interface includes metrics for different frequency bands, different frequency channels, and/or different time periods. [see claim 6]
Regarding claim 7, Patent’227 discloses wherein the user interface includes information regarding any of graphs with indications for both uplink traffic and downlink traffic, channel changes, band steering, client steering, and capacity of an access point. [see claim 7]
Regarding claim 8, Patent’227 discloses wherein the user interface includes information visually displaying physical layer data rates and speeds on individual links. [see claims 10, 16]
Regarding claim 9, Patent’227 discloses wherein the user interface includes a history of software updates to in the plurality of Wi-Fi networks. [see claim 11]
Regarding claim 10, Patent’227 discloses wherein the network topology includes both wired and wireless connections and both wireless backhaul links and wireless client links. [see claims 13, 19]
Regarding claim 11, Patent’227 discloses wherein the network topology includes devices that are offline and an indication they are offline. [see claim 14]
Regarding claim 12, Patent’227 discloses wherein the user interface includes an indication, for each of access point in the one or more Wi-Fi networks, of an expected throughput that a client connected to an associated access point could achieve. [see claim 17]
Regarding claim 13, Patent’227 discloses wherein the network topology includes icons that resemble physical shapes of the devices. [see claim 20]
Regarding claim 14, Patent’227 discloses wherein the one or more tabs display information related to one or more access point devices or wireless links, wherein a health score is displayed for each of the one or more access point devices or wireless links, and wherein the health score is a weighted combination of a plurality of factors. [see claim 21]
Regarding claim 15, Patent’227 discloses wherein the one or more tabs comprise one or more of a status of the optimization, a history of optimizations, a reason for an optimization, and statistics associated with the optimization. [see claim 25]
Regarding claim 16, Patent’227 discloses an apparatus executing a cloud-based Network Operations Control (NOC) dashboard for management of a plurality of Wi-Fi networks, the apparatus comprising: [see claim 26, lines 1-4]
a network interface communicatively coupled to the plurality of Wi-Fi networks via the Internet; [see claim 26, lines 5-6]
a processor communicatively coupled to the network interface; and [see claim 26, lines 7-8]
memory storing instructions that, when executed, cause the processor to: [see claim 26, lines 9-10]
obtain data, over the Internet, associated with the plurality of Wi-Fi networks each Wi-Fi network having one or more access points and each Wi-Fi network being associated with a user; [see claim 26, lines 11-18]
provide a user interface to visually present the data in a network topology and one or more tabs providing information related to operation of one or more Wi-Fi networks of the plurality of Wi-Fi networks; and [see claim 26, lines 19-23]
update the user interface based on one or more inputs, wherein the updating modifies one or more of the network topology and the one or more tabs, wherein the one or more inputs are for any of management, control, and troubleshooting of the one or more Wi-Fi networks. [see claim 26, lines 24-30]
Regarding claim 18, Patent’227 discloses to establish or change a Service Set Identifier (SSID) of a Wi-Fi network and establish or change a password for accessing the Wi-Fi network [see claim 27], and propagate the SSID and the password to the Wi-Fi network [see claim 3]. 
Regarding claim 19, Patent’227 discloses a method comprising: [see claim 1, lines 1-3]
obtaining data, over the Internet, associated with a plurality of Wi-Fi networks each Wi-Fi network having one or more access points and each Wi-Fi network being associated with a user; [see claim 1, lines 4-10]
providing a user interface to visually present the data in a network topology and one or more tabs providing information related to operation of one or more Wi-Fi networks of the plurality of Wi-Fi networks; and [see claim 1, lines 11-14]
updating the user interface based on one or more inputs, wherein the updating modifies one or more of the network topology and the one or more tabs, wherein the one or more inputs are for any of management, control, and troubleshooting of the one or more Wi-Fi networks. [see claim 1, lines 15-20]

Claims 2, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent’227 in view of Ebtekar et al. (US 2016/0254968 A1, hereinafter “Ebtekar”).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of Patent’227 by adding the well-known elements and functions as set forth below.
Regarding claims 2, 17, and 20, Patent’227 does not explicitly disclose wherein at least two of the plurality of Wi-Fi networks are located at different locations. 
However, Ebtekar teaches at least two of the plurality of Wi-Fi networks are located at different locations [see Fig. 1, para. 48, 54, 124; Wi-Fi networks 160, 162, 164 are located at different locations].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “at least two of the plurality of Wi-Fi networks are located at different locations”, as taught by Ebtekar, into the system of Patent’227 so that it would provide a dynamic troubleshooting workspace for cloud and network management systems [see Ebtekar, para. 19].

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, 10-11, 13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebtekar et al. (US 2016/0254968 A1, hereinafter “Ebtekar”).

Regarding claim 1, Ebtekar discloses a non-transitory computer-readable storage medium having computer readable code stored thereon for programming a computer [see para. 126-129, claim 16; a non-transitory computer-readable storage medium having stored therein instructions for programming a computer] to perform steps of: 
obtaining data, over the Internet, associated with a plurality of Wi-Fi networks [see Fig. 7, step 700, para. 99; collect network statistics, over the Internet, associated with the plurality of Wi-Fi networks 160, 162, 164 (also see para. 48, 54, 124)] each Wi-Fi network having one or more access points [see Fig. 1, para. 38, 48, 54; each Wi-Fi network 160, 162, 164 having one or more APs] and each Wi-Fi network being associated with a user [see Fig. 1, para. 48; each Wi-Fi network 160, 162, 164 being associated with client A, B, C, respectively]; 
providing a user interface [see Fig. 2, para. 59; dashboard 206 provides a graphical user interface (GUI); see Fig. 10B, para. 123; user interface components 1085] to visually present the data in a network topology and one or more tabs providing information related to operation of one or more Wi-Fi networks of the plurality of Wi-Fi networks [see Fig. 7, step 702, para. 100-102; based on the network statistics, visually present a first workspace having a first set of interface components containing respective network objects (topologies); also see Fig. 5A, para. 73-76; workspace 500 includes context objects 502-508, tiles 512-522, secondary context 510, and navigation objects 524]; and 
updating the user interface [see Fig. 5B, 6A, para. 77-79; see Fig. 7, step 706, para. 100, 106; update the workspace in the GUI] based on one or more inputs [see para. 80, 103, 105; based on user inputs], wherein the updating modifies one or more of the network topology and the one or more tabs [see Fig. 5A-B, 6A, para. 77-79; see Fig. 7, step 706, para. 106; the updating modifies the topologies and the tiles 512-522], wherein the one or more inputs are for any of management, control, and troubleshooting of the one or more Wi-Fi networks [see para. 26, 42-43, 80, 103, 105; the user inputs are for management, control, or troubleshooting of the one or more Wi-Fi networks 160, 162, 164]. 

Regarding claim 2, Ebtekar discloses wherein at least two of the plurality of Wi-Fi networks are located at different locations [see Fig. 1, para. 48; Wi-Fi networks 160, 162, 164 are located at different locations]. 

Regarding claim 4, Ebtekar discloses wherein the computer readable code is further configured to program the computer to perform steps of setting of network parameters of a Wi-Fi network including any of Domain Name System (DNS) settings, Dynamic Host Configuration Protocol (DHCP) reservations, bridge versus router mode, and port forwarding settings [see para. 22, 44, 46, 60, 61; configuration parameters, dynamic host configuration protocol (DHCP), domain naming system (DNS), VPN settings such as port number, port configuration functions]. 

Regarding claim 6, Ebtekar discloses wherein the user interface includes metrics for different frequency bands, different frequency channels, and/or different time periods [see Fig. 5A, para. 75; the interface components 512-522 includes a bandwidth service; see Fig. 6A, para. 83; the interface component 602 includes time information].

Regarding claim 7, Ebtekar discloses wherein the user interface includes information regarding any of graphs with indications for both uplink traffic and downlink traffic, channel changes, band steering, client steering, and capacity of an access point [see Fig. 5A-6C; the GUI includes information regarding any of graphs with indications for both uplink traffic and downlink traffic, channel changes, band steering, client steering, and capacity of an access point]. 

Regarding claim 8, Ebtekar discloses wherein the user interface includes information visually displaying physical layer data rates and speeds on individual links [see Fig. 5A; data rates 50 Mbps, max speed 49.6]. 

Regarding claim 10, Ebtekar discloses wherein the network topology includes both wired and wireless connections and both wireless backhaul links and wireless client links [see Fig. 6A-C; network topology includes both wired and wireless connections and both wireless backhaul links and wireless client links]. 

Regarding claim 11, Ebtekar discloses wherein the network topology includes devices that are offline and an indication they are offline [see Fig. 6A, para. 92; inactive virtual machines (VMs)]. 

Regarding claim 13, Ebtekar discloses wherein the network topology includes icons that resemble physical shapes of the devices [see Fig. 6A-C; the network topology includes icons that resemble physical shapes of the devices]. 

Regarding claim 15, Ebtekar discloses wherein the one or more tabs comprise one or more of a status of the optimization, a history of optimizations, a reason for an optimization, and statistics associated with the optimization [see Fig. 6A, para. 84; The services interface component 604 includes a services tab 620 or object listing any of the services in the network context defined by smart context tiles 502-506. Some non-limiting examples of services includes WAN optimization services or any other network or application services]. 

Regarding claim 16, Ebtekar discloses an apparatus executing a cloud-based Network Operations Control (NOC) dashboard for management of a plurality of Wi-Fi networks [see Fig. 1, 2, 10B, para. 44, 48, 54-56, 123-126, claim 9; controller 200 (a cloud controller or a management device) executing a cloud-based dashboard 206 for management of a plurality of Wi-Fi networks 160, 162, 164], the apparatus comprising: 
a network interface [see Fig. 2, para. 56, 64; communication interface 202; see Fig. 10B, para. 124; communication interface 1090] communicatively coupled to the plurality of Wi-Fi networks via the Internet [see Fig. 1, para. 48, 56, 64, 124; communicatively coupled to the plurality of Wi-Fi networks 160, 162, 164 via the Internet]; 
a processor [see Fig. 10B, para. 123, claim 9; processor 1055] communicatively coupled to the network interface [see Fig. 10B, para. 123-124; communicatively coupled to the communication interface 1090]; and 
memory storing instructions that, when executed, cause the processor [see para. 126-129, claim 9; a computer-readable storage medium storing instructions that, when executed, cause the processor] to: 
obtain data, over the Internet, associated with the plurality of Wi-Fi networks [see Fig. 7, step 700, para. 99; collect network statistics, over the Internet, associated with the plurality of Wi-Fi networks 160, 162, 164 (also see para. 48, 54, 124)] each Wi-Fi network having one or more access points [see Fig. 1, para. 38, 48, 54; each Wi-Fi network 160, 162, 164 having one or more APs] and each Wi-Fi network being associated with a user [see Fig. 1, para. 48; each Wi-Fi network 160, 162, 164 being associated with client A, B, C, respectively]; 
provide a user interface [see Fig. 2, para. 59; dashboard 206 provides a graphical user interface (GUI); see Fig. 10B, para. 123; user interface components 1085] to visually present the data in a network topology and one or more tabs providing information related to operation of one or more Wi-Fi networks of the plurality of Wi-Fi networks [see Fig. 7, step 702, para. 100-102; based on the network statistics, visually present a first workspace having a first set of interface components containing respective network objects (topologies); also see Fig. 5A, para. 73-76; workspace 500 includes context objects 502-508, tiles 512-522, secondary context 510, and navigation objects 524]; and 
update the user interface [see Fig. 5B, 6A, para. 77-79; see Fig. 7, step 706, para. 100, 106; update the workspace in the GUI] based on one or more inputs [see para. 80, 103, 105; based on user inputs], wherein the updating modifies one or more of the network topology and the one or more tabs [see Fig. 5A-B, 6A, para. 77-79; see Fig. 7, step 706, para. 106; the updating modifies the topologies and the tiles 512-522], wherein the one or more inputs are for any of management, control, and troubleshooting of the one or more Wi-Fi networks [see para. 26, 42-43, 80, 103, 105; the user inputs are for management, control, or troubleshooting of the one or more Wi-Fi networks 160, 162, 164]. 

Regarding claim 17, Ebtekar discloses wherein at least two of the plurality of Wi-Fi networks are located at different locations [see Fig. 1, para. 48; Wi-Fi networks 160, 162, 164 are located at different locations]. 

Regarding claim 19, Ebtekar discloses a method comprising: 
obtaining data, over the Internet, associated with a plurality of Wi-Fi networks [see Fig. 7, step 700, para. 99; collect network statistics, over the Internet, associated with the plurality of Wi-Fi networks 160, 162, 164 (also see para. 48, 54, 124)] each Wi-Fi network having one or more access points [see Fig. 1, para. 38, 48, 54; each Wi-Fi network 160, 162, 164 having one or more APs] and each Wi-Fi network being associated with a user [see Fig. 1, para. 48; each Wi-Fi network 160, 162, 164 being associated with client A, B, C, respectively]; 
providing a user interface [see Fig. 2, para. 59; dashboard 206 provides a graphical user interface (GUI); see Fig. 10B, para. 123; user interface components 1085] to visually present the data in a network topology and one or more tabs providing information related to operation of one or more Wi-Fi networks of the plurality of Wi-Fi networks [see Fig. 7, step 702, para. 100-102; based on the network statistics, visually present a first workspace having a first set of interface components containing respective network objects (topologies); also see Fig. 5A, para. 73-76; workspace 500 includes context objects 502-508, tiles 512-522, secondary context 510, and navigation objects 524]; and 
updating the user interface [see Fig. 5B, 6A, para. 77-79; see Fig. 7, step 706, para. 100, 106; update the workspace in the GUI] based on one or more inputs [see para. 80, 103, 105; based on user inputs], wherein the updating modifies one or more of the network topology and the one or more tabs [see Fig. 5A-B, 6A, para. 77-79; see Fig. 7, step 706, para. 106; the updating modifies the topologies and the tiles 512-522], wherein the one or more inputs are for any of management, control, and troubleshooting of the one or more Wi-Fi networks [see para. 26, 42-43, 80, 103, 105; the user inputs are for management, control, or troubleshooting of the one or more Wi-Fi networks 160, 162, 164]. 

Regarding claim 20, Ebtekar discloses wherein at least two of the plurality of Wi-Fi networks are located at different locations [see Fig. 1, para. 48; Wi-Fi networks 160, 162, 164 are located at different locations]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ebtekar in view of Fink et al. (US 2015/0327272 A1, hereinafter “Fink”).

Regarding claims 3 and 18, Ebtekar does not explicitly disclose establishing or changing a Service Set Identifier (SSID) of a Wi-Fi network and establishing or changing a password for accessing the Wi-Fi network, and propagating the SSID and the password to the Wi-Fi network.
However, Fink teaches establishing or changing a Service Set Identifier (SSID) of the Wi-Fi network and establishing or changing a password for accessing the Wi-Fi network, and propagating the SSID and the password to the Wi-Fi network [see para. 18; accessing device’s configurations via the management interface via entering a unique device identifier, which corresponds to a serial number of the radio, with a recovery SSID and the unique device identifier (or other authentication credentials), and reconfiguring the settings of the radio via the management interface].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “establishing or changing a Service Set Identifier (SSID) of the Wi-Fi network and establishing or changing a password for accessing the Wi-Fi network, and propagating the SSID and the password to the Wi-Fi network”, as taught by Fink, into the system of Ebtekar so that it would manage and configure a wireless radio [see Fink, para. 4].

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ebtekar in view of Ketonen et al. (US 2017/0339584 A1, hereinafter “Ketonen”).

Regarding claim 5, Ebtekar does not explicitly disclose causing a specific access point in a Wi-Fi network to provide an indicator for a local user to identify. 
However, Ketonen teaches causing a specific access point in a Wi-Fi network to provide an indicator for a local user to identify [see Fig. 1, para. 7, 44, 52, 64; access point in a Wi-Fi network providing manufacturer and model of the access point, access point location in the map, GPS coordinates of the access points, RF Radio transmit strength, BSSID of the access point, wireless standards supported, wireless standards (example: Wi-Fi b, g, a, n, ac) in use].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “causing a specific access point in a Wi-Fi network to provide an indicator for a local user to identify”, as taught by Ketonen, into the system of Ebtekar so that it would provide a means to measure wireless network service quality from a plurality of locations and access points [see Ketonen, para. 6].

Regarding claim 12, Ebtekar does not explicitly disclose an indication, for each of access point in the one or more Wi-Fi networks, of an expected throughput that a client connected to an associated access point could achieve. 
However, Ketonen teaches an user interface includes an indication, for each of access point in the one or more Wi-Fi networks, of an expected throughput that a client connected to an associated access point could achieve [see para. 6-7, 47; an API includes data throughput; see para. 9, 11; a color-coded topographical type map of the coverage area of the tested network showing signal levels or network throughput as differing colors as a function of location].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an user interface includes an indication, for each of access point in the one or more Wi-Fi networks, of an expected throughput that a client connected to an associated access point could achieve”, as taught by Ketonen, into the system of Ebtekar so that it would provide a means to measure wireless network service quality from a plurality of locations and access points [see Ketonen, para. 6].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ebtekar in view of Tsuzuki et al. (US 2012/0259965 A1, hereinafter “Tsuzuki”).

Regarding claim 9, Although Ebtekar discloses wherein the user interface includes services, event logs, events, and status change in the plurality of Wi-Fi networks [see para. 22; the GUI displaying the first workspace with the first set of interface components containing respective network objects, such as services, servers, devices, VMs, events (e.g., incidents, errors, status changes, conditions, security events, etc.), physical or logical segments or locations, event logs, topologies, connections, and so forth],
Ebtekar does not explicitly disclose the user interface includes “a history of software updates.”
	However, Tsuzuki teaches a display indicates a history of software updates [see Fig. 10, para. 119-120; the software name and the version of the software are displayed in the software information display area AR3].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a display indicates a history of software updates”, as taught by Tsuzuki, into the system of Ebtekar so that it would reduce the resources of the respective devices required for monitoring and the network resources [see Tsuzuki, para. 151].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ebtekar in view of Richards et al. (US 2018/0091413 A1, hereinafter “Richards”).

Regarding claim 14, Ebtekar discloses wherein the one or more tabs display information related to one or more access point devices or wireless links [see Fig. 5A-6C; tabs display information related to one or more access point devices or wireless links].
Ebtekar does not explicitly disclose wherein a health score is displayed for each of the one or more access point devices or wireless links, and wherein the health score is a weighted combination of a plurality of factors.
However, Richards teaches a health score is displayed for one or more devices or wireless links, and wherein the health score is a weighted combination of a plurality of factors [see Fig. 10-12, para. 81-82, 85-86, 91, 97-100].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a display indicates a history of software updates”, as taught by Richards, into the system of Ebtekar so that it would provide relevant and reliable health state information efficiently to customers of various provider network services [see Richards, para. 35].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manghirmalani et al. (US PN 5,819,028) – see Fig. 3-5, col. 7 line 56 to col. 8 line 67, discloses the health of the network/device is displayed in the form of a dial meter, a graph meter, and a digital meter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469